Citation Nr: 0527550	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  05-06 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment of attorney fees from past-due 
benefits payable from rating decision of September 10, 2004.


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel








INTRODUCTION

The veteran served on active duty from March 1941 to October 
1945.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 decision, by which the RO denied 
the veteran's former attorney, the appellant in this appeal, 
entitlement to payment by VA of attorney fees from past-due 
benefits payable from rating decision of September 10, 2004.   

The issues of entitlement to an initial disability rating in 
excess of 30 percent for post-traumatic stress disorder 
(PTSD) for the period of time from February 27, 1997 to 
November 16, 2003, entitlement to an initial disability 
rating in excess of 50 percent for PTSD for the period of 
time from November 17, 2003 to March 7, 2004, and entitlement 
to an initial disability rating in excess of 70 percent for 
PTSD on and after March 8, 2004, are the subject of a 
separate Board decision.  


FINDINGS OF FACT

1.  By a decision dated on February 16, 2000, the Board 
denied the claim of entitlement to an initial rating in 
excess of 30 percent for PTSD.  The Board did not have 
jurisdiction of a claim for a total rating for compensation 
purposes based upon individual unemployability (TDIU).  

2.  In a March 2001 Order, the Court of Appeals for Veterans 
Claims (Court) vacated the Board's February 2000 decision and 
remanded the claim to the Board for further review.  

3.  By a July 2004 rating action, the RO increased the 
disability rating for the veteran's service-connected PTSD 
from 30 percent to 50 percent disabling, effective from 
November 17, 2003.    


4.  In a letter from the appellant to the RO, dated on July 
19, 2004, the appellant notified the RO that the veteran had 
revoked the power of attorney given to the appellant, 
effective July 15, 2004.   

5.  In a rating action dated on September 10, 2004, the RO 
increased the disability rating for the veteran's service-
connected PTSD from 50 percent to 70 percent disabling, 
effective from March 8, 2004.  In that same rating action, 
the RO also granted a TDIU, effective from March 8, 2004.  

5.  There has been no final Board decision with respect to 
the issue of entitlement to a TDIU.  


CONCLUSION OF LAW

The appellant is not entitled to payment of attorney fees 
from past-due benefits payable from rating decision of 
September 10, 2004.  38 U.S.C.A. § 5904 (West 2002); 
38 C.F.R. § 20.609 (2004).      


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  However, the Board observes that the VCAA 
does not apply to the issue at hand.  See Barger v. Principi, 
16 Vet. App. 132 (2002).  The statute at issue in this appeal 
is found in Chapter 59 of Title 38 of the U.S. Code, which 
concerns special provisions relating to agents and attorneys.  
The notice and duty-to-assist provisions of the VCAA are 
relevant to a different chapter of Title 38, and do not apply 
to this appeal.  See generally Smith (Claudus) v. Gober, 14 
Vet. App. 227, 230 (2000).       


I.  Factual Background

By a July 1997 rating action, the RO granted the veteran's 
claim of entitlement to service connection for PTSD.  At that 
time, the RO assigned a 30 percent disability rating under 
Diagnostic Code 9411, effective from February 27, 1997, for 
the veteran's service-connected PTSD.  The veteran disagreed 
with the disability evaluation and initiated an appeal.

In a decision dated on February 16, 2000, the Board denied 
the veteran's claim for an initial rating in excess of 30 
percent for PTSD.  

In June 2000, the veteran entered into a fee agreement with 
the appellant.  The agreement contemplated service with 
respect to the appeal to the Court and all proceedings for 
benefits before VA, and provided for a fee equal to 20 
percent of any past-due benefits awarded.  

In a March 2001 Order, the Court vacated the Board's February 
2000 decision and remanded the claim to the Board for further 
review.  In March 2002, the Board directed that additional 
development be undertaken.  Subsequently, this case was 
remanded by the Board in July 2003 and March 2004.     

By a July 2004 rating action, the RO increased the disability 
rating for the veteran's service-connected PTSD from 30 
percent to 50 percent disabling, effective from November 17, 
2003.

In a decision dated on July 8, 2004, the RO granted attorney 
fees to the appellant, for past-due benefits payable from the 
July 2004 rating decision which increased the disability 
rating for the veteran's service-connected PTSD from 30 
percent to 50 percent.  

In a letter from the appellant to the RO, dated on July 19, 
2004, the appellant notified the RO that the veteran had 
revoked the power of attorney given to the appellant, 
effective July 15, 2004.   

In a rating action dated on September 10, 2004, the RO 
increased the disability rating for the veteran's service-
connected PTSD from 50 percent to 70 percent disabling, 
effective from March 8, 2004.  In that same rating action, 
the RO also granted a TDIU, effective from March 8, 2004.

II.  Analysis

A claimant may have attorney representation for the 
prosecution of claims for VA benefits.  38 U.S.C.A. § 
5904(a).  An attorney may charge a fee for such 
representation only if specified statutory and regulatory 
criteria are satisfied.  38 U.S.C.A. § 5904(c), (d); 38 
C.F.R. § 20.609(c), (g), (h).

Under 38 U.S.C.A. § 5904(c)(1), a fee may not be charged, 
allowed, or paid for services of an attorney with respect to 
services provided before the date on which the Board first 
makes a final decision in the case.  Such a fee may be 
charged, allowed, or paid in the case of services provided 
after such date only if an attorney is retained with respect 
to such case before the end of the one-year period beginning 
on that date.

The regulation implementing 38 U.S.C.A. § 5904(c)(1), 
provides in pertinent part, that an attorney may charge fees 
only if the following conditions have been met: (1) a final 
decision had been promulgated by the Board with respect to 
the issue or issues involved; and (2) the attorney was 
retained not later than one year following the date on which 
that Board decision was promulgated, i.e., a qualifying fee 
agreement.  38 C.F.R. § 20.609(c); see also In re Mason, 13 
Vet. App. 79, 83-86 (1999).

Subject to the requirements set forth above, a claimant and 
an attorney-at-law may enter into a fee agreement providing 
that payment for the services of the attorney-at-law will be 
made directly to the attorney-at-law by VA out of any 
past-due benefits awarded as a result of a successful appeal 
to the Board or an appellate court or as a result of a 
reopened claim before VA following a prior denial of such 
benefits by the Board or an appellate court.  Such an 
agreement will be honored by VA only if the following 
conditions are met: (1) the total fee payable (excluding 
expenses) does not exceed 20 percent of the total amount of 
the past-due benefits awarded; (ii) the amount of the fee is 
contingent on whether or not the claim is resolved in a 
manner favorable to the claimant or appellant; and (iii) the 
award of past-due benefits results in a cash payment to a 
claimant or an appellant from which the fee may be deducted.  
38 C.F.R. § 20.609(h).

Past-due benefits is defined as a nonrecurring payment 
resulting from a benefit, or benefits, granted on appeal or 
awarded on the basis of a claim reopened after a denial by 
the Board or the lump sum payment which represents the total 
amount of recurring cash payments which accrued between the 
effective date of the award, as determined by applicable laws 
and regulations, and the date of the grant of the benefit by 
the agency of original jurisdiction, the Board, or an 
appellate court.  38 C.F.R. § 20.609(h).

When the benefit granted on appeal, or as the result of the 
reopened claim, is service connection for a disability, the 
"past-due benefits" will be based on the initial disability 
rating assigned by the agency of original jurisdiction 
following the award of service connection.  The sum will 
equal the payments accruing from the effective date of the 
award to the date of the initial disability rating decision.  
If an increased evaluation is subsequently granted as the 
result of an appeal of the disability evaluation initially 
assigned by the agency of original jurisdiction, and if the 
attorney-at-law represents the claimant or appellant in that 
phase of the claim, the attorney-at-law will be paid a 
supplemental payment based upon the increase granted on 
appeal, to the extent that the increased amount of disability 
is found to have existed between the initial effective date 
of the award following the grant of service connection and 
the date of the rating action implementing the appellate 
decision granting the increase.  Id.  

In Scates v. Principi, the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) concluded that, when read 
in context and in the light of the statutory provisions 
governing the payment of attorney fees in veterans benefits 
cases, implicit in a contingency fee arrangement was the 
understanding that the attorney's right to receive the full 
twenty percent of past due benefits would arise only if he 
continued as the claimant's attorney until the case was 
successfully completed.  Scates v. Principi, 282 F.3d 1362, 
1365 (Fed. Cir. 2002).  Thus, the Federal Circuit held that 
an attorney with a contingent fee contract for payment of 
twenty percent of accrued veterans benefits awarded, 
discharged by the client before the case is completed, is not 
automatically entitled to the full twenty percent fee.  He 
may receive only a fee that fairly and accurately reflects 
his contribution to and responsibility for the benefits 
awarded.  Id. at 1366.

The Court has held that, pursuant to 38 U.S.C.A. § 
5904(c)(1), a fee agreement may be entered into between a 
claimant and an attorney for services provided only after the 
Board makes a final decision on the issue or issues involved 
in the case.  In the Matter of the Fee Agreement of Smith, 4 
Vet. App. 487, 490 (1993).  The Court has also held that the 
issue or issues extant in the final Board decision in a case 
must be the same issue or issues for which the attorney is 
seeking payment.  In the Matter of the Fee Agreement of 
Stanley, 10 Vet. App. 104, 107 (1997).

In this case, the Board finds that the criteria for the 
payment of attorney fees from past-due benefits based on the 
award of a TDIU are not met, as there is no final Board 
decision regarding that issue.  38 U.S.C.A. § 5904; 38 C.F.R. 
§ 20.609.  As previously stated, in a February 2000 decision, 
the Board denied the veteran's claim for an initial 
evaluation in excess of 30 percent for PTSD.  At that time, 
there was no failure of the Board to adjudicate a TDIU claim 
that was properly before it.  The TDIU claim was neither 
reasonably raised to the Board nor was it the subject of a 
Board decision.     

In this case, the RO, not the Board determined that the 
veteran was entitled to a TDIU.  In August 2004, after the 
veteran had revoked the power of attorney he had previously 
executed in favor of the appellant, the veteran submitted VA 
Form 21-4138 (Statement in Support of Claim).  In the form, 
the veteran maintained that the symptoms of his service-
connected PTSD met the criteria for a 70 percent disability 
rating.  In a memorandum, dated in September 2004, from the 
RO to the veteran's new representative, the Oklahoma 
Department of Veterans Affairs (ODVA), the RO asked whether 
an increased rating to 70 percent for the veteran's service-
connected PTSD and a grant of a TDIU would satisfy the 
veteran's "notice of disagreement which was remanded from 
the [Board]."  In a VA Form 21-4138, dated in September 
2004, the veteran indicated that he would be satisfied with a 
70 percent rating for his PTSD and a grant of a TDIU.  In a 
rating action dated on September 10, 2004, the RO increased 
the disability rating for the veteran's service-connected 
PTSD from 50 percent to 70 percent disabling, effective from 
March 8, 2004.  In that same rating action, the RO also 
granted a TDIU, effective from March 8, 2004.   

In this case, the June 2000 fee agreement directed that 20 
percent of past-due benefits were to be paid directly by VA 
to the appellant.  The entire amount of the fee is contingent 
on whether the issue on appeal is resolved in a manner 
favorably to the claimant.  However, since the issue of TDIU 
was not adjudicated at the time of the February 2000 Board 
denial decision, and the subsequent granting of entitlement 
to a TDIU did not go back retroactively to the date of the 
initial Board decision, or prior thereto, it cannot be 
considered to be a favorable outcome of the issue previously 
on appeal, which was entitlement to an initial evaluation in 
excess of 30 percent for PTSD.  Although in the September 
2004 rating action, the RO increased the disability rating 
for the veteran's service-connected PTSD from 50 percent to 
70 percent, the monetary benefit related to that increase was 
subsumed by the RO's decision to grant a TDIU, with an 
effective date the same day as the effective date of the 
increase.  

Under the provisions of 38 C.F.R. § 20.609(c) (i), attorney 
fees may not be paid for services rendered on an issue prior 
to a final decision by the Board.  As there was no final 
decision promulgated by the Board with respect to the issue 
of entitlement to a TDIU, a basic criterion for eligibility 
for payment of attorney fees has not been met.  Therefore, 
without a final Board decision with respect to the issue of 
entitlement to a TDIU, the appellant is not entitled to 
payment of attorney fees from past-due benefits payable from 
rating decision of September 10, 2004.  38 U.S.C.A. § 5904; 
38 C.F.R. § 20.609.     


ORDER

Entitlement to payment of attorney fees from past-due 
benefits payable from rating decision of September 10, 2004, 
is denied.  



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


